ORDER
On initiative of this Court pursuant to G.S. 7A-31(a) and Rule 15(e)(2) of the Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Discretionary review prior to a determination by the Court of Appeals is allowed ex mero motu. The record on appeal, all exhibits, and other documents in this case shall be certified to this Court by the Court of Appeals.
The case shall be docketed in this Court as of the date of this order’s certification. Parties who have already submitted briefs to the Court of Appeals may elect to rebrief their case for the Supreme Court so long as their new briefs are filed in accordance with Appellate Rule 13(a)(1).
By order of the Court in Conference, this the 18th day of February, 1998.
Lake, J.
For the Court